Citation Nr: 0636018	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to service connection for a claimed hernia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981 and had additional service as a member of the 
Army Reserve for the period that extended from December 1982 
to February 1993.  The veteran also had additional service as 
a member of the National Guard beginning in 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The veteran's appeal originally included the issue of service 
connection for ulnar nerve neuropathy of the right arm.  
During the pendency of the appeal, the RO, in a January 2005 
decision, granted service connection for this disability and 
assigned a 40 percent evaluation, effective on June 6, 2001; 
a 100% evaluation effective on June 7, 2001 through August 
31, 2001; and a 40 percent evaluation effective on September 
1, 2001.  

Additionally the RO granted service connection and assigned a 
separate 10 percent evaluation for a surgical scar located on 
the right arm.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the ulnar nerve neuropathy of the right arm 
has been resolved.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability).  

In July 2005, the veteran had a hearing at the Board in 
Washington, DC before the undersigned Veterans Law Judge.  



FINDING OF FACT

The veteran currently is shown to have postoperative 
residuals of an umbilical hernia that as likely as not had 
its clinical onset during a period of active duty for 
training with the National Guard.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by postoperative residuals of an 
umbilical hernia is due to an injury that was incurred in a 
period of active duty for training.  38 U.S.C.A. §§ 101, 
1112, 1113, 1131, 5103, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.   

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

The Board notes that a March 1995 enlistment examination for 
National Guard service indicated that the veteran had 
originally suffered a inguinal hernia in 1991.  During his 
July 2005 Board hearing, the veteran testified that he 
suffered the initial hernia while working at a civilian 
automotive repair shop and had surgery to repair the hernia 
at the Fairfax hospital.  

In a February 2002 lay statement and during his July 2005 
Board hearing, the veteran explained that he suffered a 
second hernia injury in 1996 while moving heavy equipment 
during a training exercises with his National Guard unit.  

During the Board hearing, the veteran further testified that, 
since the second operation, he could feel scar tissue around 
his navel.  He added that he went to VA about once a month 
for treatment where the doctors told him they did not think 
anything was wrong despite being able to feel the scar 
tissue.  

The veteran also testified that currently he was being 
evaluated to determine if he was medically fit to stay in the 
National Guard.  He had not been able to complete a physical 
fitness test since sometime in 2000.  
 
Although not competent to diagnose a medical disability or 
render an opinion regarding its etiology, the veteran is 
certainly competent to report the above residuals of the 
hernia injury.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has reviewed the record and observes that veteran 
has submitted a document that shows that he had surgery at 
Walter Reed Army Medical Center for his second hernia injury 
in 1996.  The post operative notes stated that the injury was 
repaired, the wound had healed, and the veteran should return 
to full duty.  

During a VA examination of February 2002, the examiner 
reported the veteran had an umbilical hernia repair surgery 
performed at Walter Reed Medical Center.   Upon examination, 
the examiner noted the umbilicus was intact.  The examination 
also revealed a faint surgical scar about one inch above the 
umbilicus.  The veteran was diagnosed with status post 
umbilical hernia repair.  

In this case, the veteran is shown from the service personnel 
records on file to have performed National Guard service with 
the 275th Military Police Company between at least March 1995 
and September 1996.  This information would be consistent 
with the timeframe mentioned in the veteran's statements.  

Based on its review of the case, the Board finds the evidence 
to be in relative equipoise in showing that the veteran 
currently has the residuals of a hernia that as likely as not 
is due to an injury that was incurred in a period of active 
duty for training, as credibly reported by the veteran.  

By extending the benefit of the doubt to the veteran, service 
connection for status post umbilical hernia repair is 
warranted.  



ORDER

Service connection for status post umbilical hernia repair is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


